
	
		I
		112th CONGRESS
		1st Session
		H. R. 3507
		IN THE HOUSE OF REPRESENTATIVES
		
			November 22, 2011
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To halt removal of aliens to Haiti until a report is made
		  to the Congress on the status of post-earthquake humanitarian, reconstruction,
		  and development efforts in Haiti.
	
	
		1.Short titleThis Act may be cited as the
			 Cease Haitian Deportations
			 Act.
		2.FindingsThe Congress finds the following:
			(1)On January 12,
			 2010, an earthquake measuring 7.0 on the Richter magnitude scale struck the
			 country of Haiti.
			(2)According to the
			 United States Geological Survey (USGS)—
				(A)the earthquake
			 epicenter was located approximately 15 miles southwest of Port-au-Prince, the
			 capital of Haiti; and
				(B)the earthquake was
			 followed by 59 aftershocks of magnitude 4.5 or greater, the most severe
			 measuring 6.0.
				(3)According to the
			 Government of Haiti, more than 316,000 people died as a result of the
			 earthquake, including 103 citizens of the United States and more than 100
			 United Nations personnel.
			(4)According to the
			 United Nations and the International Organization for Migration—
				(A)an estimated
			 3,000,000 people were directly affected by the disaster, nearly one-third of
			 the country’s population; and
				(B)more than
			 2,100,000 people were displaced from their homes to settlements.
				(5)Casualty numbers
			 and infrastructure damage, including to roads, ports, hospitals, and
			 residential dwellings, place the earthquake as the worst cataclysm to hit Haiti
			 in over two centuries and, proportionally, one of the world’s worst natural
			 disasters in modern times.
			(6)The Post Disaster
			 Needs Assessment (PDNA) conducted by the Government of Haiti, the United
			 Nations, the World Bank, the Inter-American Development Bank, and other experts
			 estimates that damage and economic losses totaled $7,804,000,000, approximately
			 120 percent of Haiti’s gross domestic product in 2009.
			(7)Haiti is the
			 poorest, least developed country in the Western Hemisphere with, prior to the
			 earthquake—
				(A)more than 70
			 percent of Haitians living on less than $2 per day; and
				(B)a ranking of 149
			 out of 182 countries on the United Nations Human Development Index.
				(8)House Resolution
			 1021, which was passed on January 21, 2010, on a vote of 411 to 1
			 expressed—
				(A)the House of
			 Representatives’ deepest condolences and sympathy for the horrific loss
			 of life caused by the earthquake; and
				(B)bipartisan support
			 for Haiti’s recovery and reconstruction.
				(9)The initial
			 emergency response of the men and women of the United States Government, led by
			 the United States Agency for International Development and United States
			 Southern Command, was swift and resolute.
			(10)United States urban search and rescue
			 (USAR) teams were immediately activated after the earthquake and deployed from
			 Fairfax County, Virginia, Los Angeles County, California, Miami-Dade, Florida,
			 the City of Miami, Florida, and Virginia Beach, Virginia, to assist the United
			 States Agency for International Development (USAID) Disaster Assistance
			 Response Team (DART), and New York City’s first responders asked the Office of
			 U.S. Foreign Disaster Assistance (OFDA) to activate a New York City urban
			 search and rescue shortly thereafter.
			(11)A month after the
			 earthquake, the House of Representatives unanimously passed House Resolution
			 1059 which expressed gratitude to these USAR units, and highlighted that the
			 511 United States rescue workers comprised roughly one-third of the entire
			 international USAR effort in Haiti, and more than 130 people were rescued from
			 under the rubble in Haiti by these units.
			(12)Individuals,
			 businesses, and philanthropic organizations across the United States and
			 throughout the international community responded in support of Haiti and its
			 populace during this crisis, sometimes in innovative ways such as fundraising
			 through text messaging.
			(13)The Haitian
			 diaspora in the United States, which was integral to emergency relief
			 efforts—
				(A)has annually
			 contributed significant monetary support to Haiti through remittances;
			 and
				(B)continues to seek
			 opportunities to partner with the United States Agency for International
			 Development and other agencies to substantively contribute to the
			 reconstruction of Haiti.
				(14)Significant
			 challenges still remain in Haiti as it works to recover and rebuild.
			(15)According to the
			 International Organization for Migration, approximately 680,000 people remain
			 in spontaneous and organized camps in Haiti.
			(16)According to
			 numerous nongovernmental organizations and United States contractors, the pace
			 of reconstruction has lagged significantly behind the original emergency relief
			 phase.
			(17)The widespread
			 irregularities that occurred in the elections held in Haiti on November 28,
			 2010, led to outbursts of violence which undermined the recovery
			 efforts.
			(18)On October 21,
			 2010, an outbreak of cholera was detected in the Lower Artibonite
			 region.
			(19)Initial efforts
			 to contain the epidemic were disrupted by Hurricane Tomás and resulting
			 widespread flooding, which led to the spreading and entrenchment of the disease
			 throughout the country.
			(20)According to the
			 Haitian Ministry of Public Health and Population, as of March 28, 2011—
				(A)approximately
			 4,766 people have died from cholera; and
				(B)approximately
			 270,991 have been infected from the disease.
				(21)According to the
			 Pan American Health Organization and the Centers for Disease Control and
			 Prevention, cholera could spread to as many as 400,000 people within the first
			 year of the epidemic, potentially causing 7,600 deaths at the current case
			 fatality rate.
			(22)The United States
			 has provided more than $62,523,017 worth of assistance to combat the cholera
			 epidemic, including by assisting with stockpiling health commodities, equipping
			 cholera treatments centers, providing public information, and improving water
			 and sanitation systems.
			(23)The efforts to
			 combat the cholera epidemic have helped to drive the mortality rate from
			 cholera down from nearly 7 percent to 1.7 percent of all contracted cases as of
			 February 25, 2011.
			(24)Throughout the
			 series of crises, the people of Haiti continue to demonstrate unwavering
			 resilience, dignity, and courage.
			(25)On March 20, 2011, presidential and
			 parliamentary elections were held in Haiti without major disruptions or
			 problems.
			(26)At the
			 international donors conference Towards a New Future for Haiti
			 held on March 31, 2010, 59 donors pledged over $5,000,000,000 to support
			 Haiti.
			(27)The United
			 Nations Office of the Special Envoy for Haiti estimates that nearly
			 $1,900,000,000 has been disbursed, with an additional amount of approximately
			 $2,000,000,000 committed.
			(28)Haiti will need
			 the support of the international community in order to confront the ongoing
			 cholera epidemic and to promote reconstruction and development.
			3.Cessation of
			 removals to HaitiBeginning on
			 the date of the enactment of this Act, no alien may be removed to Haiti until
			 the report described in section 4 is issued.
		4.Report
			(a)Report
			 requiredThe President, in consultation with the heads of all
			 relevant agencies, including the Department of State, the United States Agency
			 for International Development, the Department of Defense, the Department of
			 Health and Human Services, and the Centers for Disease Control and Prevention
			 shall transmit to the Congress a report on the status of post-earthquake
			 humanitarian, reconstruction, and development efforts in Haiti, including
			 efforts to prevent the spread of cholera and treat persons infected with the
			 disease.
			(b)ContentsThe
			 report required by subsection (a) shall include a description, analysis, and
			 evaluation of the—
				(1)overall progress
			 of relief, recovery, and reconstruction in Haiti, including—
					(A)programs and
			 projects of the United States Government;
					(B)programs and
			 projects to protect vulnerable populations, such as internally displaced
			 persons, children, women and girls, and persons with disabilities; and
					(C)projects to
			 improve water, sanitation, and health, and plans for improvements in these
			 areas in the long-term;
					(2)extent to which
			 United States and international efforts are in line with the priorities of the
			 Government of Haiti and are actively engaging and working through Haitian
			 ministries and local authorities;
				(3)coordination among
			 United States Government agencies, and coordination between the United States
			 Government and United Nations agencies, international financial institutions,
			 and other bilateral donors;
				(4)mechanisms for
			 communicating the progress of recovery and reconstruction efforts to Haitian
			 citizens, as well as recommendations on how these can be improved;
				(5)mechanisms through
			 which Haitian civil society, including vulnerable populations, is actively
			 participating in all major stages of recovery and reconstruction efforts, and
			 recommendations on how these can be improved;
				(6)mechanisms through
			 which the Haitian diaspora is involved in recovery and reconstruction efforts;
			 and
				(7)suitability of Haiti to receive aliens who
			 are removed, excluded, or deported from the United States pursuant to United
			 States law, and steps Haiti is taking to strengthen its capacity in this
			 regard.
				(c)Use of
			 previously appropriated fundsFunding for the report required
			 under subsection (a) shall derive from existing discretionary funds of the
			 departments and agencies specified in such subsection.
			
